Citation Nr: 0001880	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist 
disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1975 to June 
1995. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

While the veteran's representative has listed the issue of 
entitlement to service connection for a residuals of a right 
thumb injury as one of the issues on appeal, the only issue 
for which a timely appeal to the Board was submitted is the 
issue of entitlement to service connection for a right wrist 
disability.  See VA Form 9 received in January 1997.  
Accordingly, the adjudication below will be limited to the 
issue of entitlement to service connection for a right wrist 
disability.
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Treatment, including surgery, for ligamentous instability 
in the right wrist during service is demonstrated.  

3.  Scars currently demonstrated at the dorsum of the right 
wrist are residuals of 
in-service surgery.  


CONCLUSION OF LAW

Scars over the dorsum of the right wrist were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A review of the service medical records reflects treatment, 
including surgery in 1993, for ligamentous instability in the 
right wrist.  A report of a general medical VAexamination 
conducted in August 1995 reflected "two tiny scars" on the 
dorsum of the right wrist which were said by the examiner to 
be residuals for the in-service wrist surgery.  The 
orthopedic examination conducted on the following day 
revealed three well healed arthroscopic portals over the 
dorsum of the wrist.  No other disability of the right wrist 
was demonstratd.  Given this "positive" evidence linking 
the scars over the dorsum of the right wrist to the in-
service surgery, the Board concludes that service connection 
for scars over the dorsum of the right wrist is warranted.  
Gilbert, 1 Vet. App. at 49.  



ORDER

Service connection for scars over the dorsum of the right 
wrist is granted. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

